t c memo united_states tax_court estate of vesta k alward deceased william r mcpike executor petitioner v commissioner of internal revenue respondent docket no filed date william r mcpike an executor for petitioner caroline tso chen for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal estate_tax in the amount of dollar_figure and generation-skipping_transfer_tax in the amount of dollar_figure all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after a concession ’ the sole issue for decision is whether petitioner may deduct for estate_tax purposes a bequest of dollar_figure made in decedent's will to the emerson cemetery the cemetery located in emerson missouri we hold it may not some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference ’ findings_of_fact petitioner is the estate of vesta k alward decedent died a resident of fresno county california on date william r mcpike mcpike or the executor is the executor of decedent's_estate on the date the petition in this case was filed mcpike was a resident of auberry california on date decedent executed her last will and testament the will at bakersfield california the will was modified twice by codicils executed on may and date the will originally provided ‘petitioner conceded that a dollar_figure bequest made to the benevolent and protective_order of elks no the elks in bakersfield california was not deductible for estate_tax purposes we have considered each of the parties' arguments and to the extent that they are not discussed herein find them to be unconvincing fourth residue a i make the following charitable gifts from the residue of my estate after payment of taxes costs and expenses of administration to emerson baptist church located in emerson missouri to be used for historical preservation and maintenance i give a sum equal to twenty percent of the residue of my estate but not to exceed two hundred thousand dollars dollar_figure and to the bakersfield society for prevention of cruelty to animals spca located in bakersfield california to be used for its general charitable purposes i give a sum equal to ten percent of the residue of my estate but not to exceed one hundred thousand dollars dollar_figure b i make the following gifts to individuals from the residue of my estate after payment of taxes costs and expenses of administration to the emerson cemetary sic located in emerson missouri to be used for historical preservation and maintenance i give a sum equal to two and one-half percent of the residue of my estate but not to exceed twenty-five thousand dollars dollar_figure to ther benevolent and protective_order of elks number b p o e no in bakersfield california i give a sum equal to two and one-half percent of the residue of my estate but not to exceed twenty-five thousand dollars dollar_figure the first codicil to decedent's will revoked the above referenced fourth paragraph of the will in its entirety and replaced it with the following fourth residue a i make the following charitable gifts from the residue of my estate after payment of taxes costs and expenses of administration to emerson baptist church located in emerson missouri to be used for historical preservation and maintenance i give a sum equal to twenty percent of the residue of my estate but not to exceed two hundred thousand dollars dollar_figure to the bakersfield society for prevention of cruelty to animals spca located in bakersfield california to be used for its general charitable purposes i give a sum equal to two and one- half percent of the residue of my estate but not to exceed twenty-five thousand dollars dollar_figure to the emerson cemetary sic located in emerson missouri to be used for historical preservation and maintenance i give a sum equal to five percent of the residue of my estate but not to exceed fifty thousand dollars dollar_figure to the benevolent and protective_order of elks number b p o e no in bakersfield california i give a sum equal to two and one-half percent of the residue of my estate but not to exceed twenty-five thousand dollars dollar_figure on schedule o of form_706 united_states estate and generation-skipping_transfer_tax return mcpike deducted the gifts to the cemetery and the elks from the gross_estate as charitable_bequests the emerson baptist church was established on july it has a long history in the community and several generations have worshiped there on date a group of interested persons met at the emerson baptist church for the purpose of forming a corporation in order to improve the community cemetery on date a certificate of incorporation was issued to the emerson cemetery association the association pursuant to the general not for profit corporation act of missouri ch the articles of incorporation also filed date state that the purpose for which the association is organized is to maintain and beautify a public burying ground to buy lease hold and sell real or personal_property as may be necessary and convenient for the conduct of the association to accept and hold from any source as trustees any funds moneys personal or real_property which may be put in trust for any purpose consistent with the activities of the association and to fully administer such trusts to do each and every thing necessary suitable and proper for the purpose of this organization the association priced graves and grave openings decided the types of stones erected and painted a caretaker's building and hired labor for the general maintenance of the cemetery such as mowing the original bylaws of the association stated that any person interested in its objectives and aims could become a member by declaring his or her interest and signing the membership roll after the enrollment of the original members new members had to be approved at the regular annual members' meeting the original bylaws also stated that of the six directors of the association two would be members of the emerson baptist church and two would be members of the emerson christian church the emerson baptist church is located on land that has the following legal description all of lots five six seven and eight block nineteen emerson marion county missouri the association land has the following legal description all of block seven and the west half of jefferson street east of said block seven and all of lots one two three four five and six block ten all in emerson marion county missouri the parcels of real_property owned by the emerson baptist church are separate and distinct from the parcels of real_property owned by the association there is no common ownership opinion the commissioner's determinations are presumptively correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 sec_2055 provides in relevant part a in general --for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers-- to or for_the_use_of the united_states any state any political_subdivision thereof or the district of columbia for exclusively public purposes to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes the fact that a corporation is organized under a nonprofit corporation statute is not sufficient for it to qualify as a recipient pursuant to sec_2055 see estate of smith v commissioner tcmemo_1961_242 it must also be organized and operated exclusively for religious charitable scientific literary or educational_purposes see sec_2055 sec_20_2055-1 estate_tax regs see also estate of smith v commissioner supra it is well established that an estate is not entitled to a deduction for a bequest made to a nonprofit cemetery unless the cemetery is devoted to an exclusively charitable purpose see 762_f2d_283 3d cir 681_f2d_534 8th cir 540_f2d_579 2d cir 113_f2d_61 6th cir 67_tc_924 see also 87_tc_1314 where a cemetery is owned operated and adjoined by a church as the church burial ground and the church is operated exclusively for religious purposes a bequest for the maintenance of the cemetery qualifies for a deduction see 26_tc_120 revrul_67_170 1967_1_cb_272 in addition a bequest to a cemetery owned and operated by a city or municipality may qualify for the estate_tax charitable deduction pursuant to sec_2055 see revrul_79_159 1979_1_cb_308 petitioner argues that the cemetery is owned by the emerson baptist church therefore petitioner argues the cemetery is a qualified recipient under sec_2055 and the estate is entitled to a deduction ’ to establish that the cemetery is owned by the emerson baptist church petitioner introduced a document from the wells abstract co in hannibal missouri the document provided the emerson baptist church has the following legal description all of lots five six seven and bight block nineteen emerson marion county missouri a lots five and six block nineteen are shown to be vested as follows elijah d gullion william f mcpike and edward mcpike trustees of baptist church of emerson and their successors per warranty deed dated february and filed of record february in book page marion county records to eliminate any confusion petitioner acknowledged at trial and on brief that the dollar_figure bequest to the cemetery was paid to the association b lots seven and bight block nineteen are shown to be vested as follows trustees of the emerson baptist church per quit claim deed dated august and filed of record_date in book page marion county records the emerson cemetery association land has the following legal description per the marion county assessor's office the all of block seven and the west half of jefferson street east of said block seven and all of lots one two three four five and six block ten all in emerson marion county missouri a after examining the records of the recorder of deeds office we find no conveyance deed filed of record transferring the property known as all of block seven to the cemetery or the cemetery association yet the assessor's office records and maps show this property to be part of the emerson cemetery association lands b the lots in block ten are shown to be vested as follows emerson cemetery association a corporation per general warranty deed dated date and filed of record_date in book page marion county records abstract establishes that the parcels of real_property owned by the emerson baptist church are separate and distinct from the there is parcels of real_property owned by the association no common ownership of real_property between the emerson baptist church and the association other objective facts imply an inclusive community cemetery rather than one owned and operated exclusively by or on behalf of the emerson baptist church the association held its annual -- - meetings in july from through the meetings were held in alternate years at the emerson baptist church and the emerson christian church the meetings between and featured guest speakers from various other churches and members from the community at large including a former teacher from through the annual meetings were held at the community center in addition the minutes from the annual meeting stated that it was reported there had been over letters sent to people interested in the cemetery the minutes from the annual meeting also state that the county was asked to gravel the road on the east side of the cemetery these facts imply that although the cemetery may be religiously influenced it is not solely a church burial ground for the emerson baptist church we have concluded that the emerson baptist church does not own the cemetery we now consider whether the association is devoted to an exclusively charitable purpose petitioner has failed to meet its burden of proving that the association is devoted to an exclusively charitable purpose see rule a welch v helvering supra pincite accordingly the bequest to the association does not gualify for the estate_tax charitable deduction under sec_2055 see mellon bank n a v united the date for the annual meeting was changed to aug -petitioner does not argue and the record does not indicate that the cemetery is owned by the county states supra first natl bank v united_states supra child v united_states supra gund's estate v commissioner supra estate of amick v commissioner supra for the foregoing reasons decision will be entered for respondent
